DETAILED ACTION
This communication is in response to the claims filed on 08/07/2019.
Application No: 16/534,525.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David Watanabe on May 25, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) A building management system for sensor time correction comprising:	a plurality of sensors distributed within a particular area, each pair of the plurality of sensors having a distance therebetween, the plurality of sensors providing a plurality of time measurements in response to detecting an object traversing among the plurality of sensors, the plurality of time measurements being associated with unsynchronized time, wherein the plurality of sensors are positioned in proximity to a pathway having a boundary or obstruction on at least one side of the pathway; and	an energy manager communicating directly or indirectly with the plurality of sensors, the energy manager identifying a predicted time for traversing among the plurality of sensors based on at least one distance between pairs of sensors and an average velocity of the object to traverse among the plurality of sensors, the energy manager determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein the energy manager determines a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.
2.	(Original) The building management system described by claim 1, wherein:	the object is a person; and	the average velocity of the object is an average walking speed of the person.
3.	(Original) The building management system described by claim 1, wherein	the at least one distance between the pairs of sensors and the average velocity of the object are stored at a memory component of the energy manager.
4. through 6.	(Canceled)
7.	(Original) The building management system described by claim 1, wherein the energy manager establishes a common base clock for the plurality of sensors based on the sensor time error.
8.	(Currently Amended) A method of a building management system for sensor time correction comprising:	identifying a predicted time for traversing among a plurality of sensors based on at least one distance between pairs of sensors and an average velocity of an object to traverse among the plurality of sensors;	positioning the plurality of sensors in proximity to a pathway having a boundary or obstruction on at least one side of the pathway;	receiving a plurality of time measurements from the plurality of sensors in response to detecting the object traversing among the plurality of sensors, the plurality of time measurements being associated with unsynchronized time; and	determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein determining the sensor time error includes determining a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.
9.	(Original) The method described by claim 8, wherein:	the object is a person; and	the average velocity of the object is an average walking speed of the person.
10.	(Original) The method described by claim 8, wherein:	storing the at least one distance between the pairs of sensors at a memory component of an energy manager communicating directly or indirectly with the first and second sensors; and	storing the average velocity of the object at the memory component of the energy manager.
11. through 13.	(Canceled)
14.	(Original) The method described by claim 8, further comprising establishing a common base clock for the plurality of sensors, at an energy manager communicating directly or indirectly with the first and second sensors, based on the sensor time error.
15.	(Currently Amended) A method of a building management system for sensor time correction comprising:	identifying a predicted time for traversing between a first sensor and a second sensors based on a distance between the first and second sensors and an average velocity of an object to traverse between the first and second sensors;	positioning the first and second sensors along a pathway having a boundary or obstruction on at least one side of the pathway;	receiving a first time measurement from the first sensor and a second time measurement from the second sensor in response to the object traversing between the first and second sensors, wherein the first and second time measurements are associated with a common time period but unsynchronized time;	determining a non-corrected time for traversing between the first sensor and the second sensor based on the first and second time measurements; and	determining a sensor time error based on a cross-correlation of the predicted time and the non-corrected time, wherein determining the sensor time error includes determining a degree to which the predicted time and the non-corrected time are correlated based on their respective correlated peaks.
16.	(Original) The method described by claim 15, wherein:	the object is a person; and	the average velocity of the object is an average walking speed of the person.
17.	(Original) The method described by claim 15, further comprising:	storing the distance between the first and second sensors at a memory component of an energy manager communicating directly or indirectly with the first and second sensors; and	storing the average velocity of the object at the memory component of the energy manager.
18. and 19.	(Canceled)
20.	(Original) The method described by claim 15, further comprising establishing a common base clock for the first and second sensors, at an energy manager communicating directly or indirectly with the first and second sensors, based on the sensor time error.


***
 
Reasons for allowance
Claims 1-3, 7-10, 14-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
	 A building management system for sensor time correction comprising:	a plurality of sensors distributed within a particular area, each pair of the plurality of sensors having a distance therebetween, the plurality of sensors providing a plurality of time measurements in response to detecting an object traversing among the plurality of sensors, the plurality of time measurements being associated with unsynchronized time, wherein the plurality of sensors are positioned in proximity to a pathway having a boundary or obstruction on at least one side of the pathway; and	an energy manager communicating directly or indirectly with the plurality of sensors, the energy manager identifying a predicted time for traversing among the plurality of sensors based on at least one distance between pairs of sensors and an average velocity of the object to traverse among the plurality of sensors, the energy manager determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein the energy manager determines a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.

The representative claim 8 distinguish features are underlined and summarized below: 
	 A method of a building management system for sensor time correction comprising:	identifying a predicted time for traversing among a plurality of sensors based on at least one distance between pairs of sensors and an average velocity of an object to traverse among the plurality of sensors;	positioning the plurality of sensors in proximity to a pathway having a boundary or obstruction on at least one side of the pathway;	receiving a plurality of time measurements from the plurality of sensors in response to detecting the object traversing among the plurality of sensors, the plurality of time measurements being associated with unsynchronized time; and	determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein determining the sensor time error includes determining a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.

The representative claim 15 distinguish features are underlined and summarized below: 
	A method of a building management system for sensor time correction comprising:	identifying a predicted time for traversing between a first sensor and a second sensors based on a distance between the first and second sensors and an average velocity of an object to traverse between the first and second sensors;	positioning the first and second sensors along a pathway having a boundary or obstruction on at least one side of the pathway;	receiving a first time measurement from the first sensor and a second time measurement from the second sensor in response to the object traversing between the first and second sensors, wherein the first and second time measurements are associated with a common time period but unsynchronized time;	determining a non-corrected time for traversing between the first sensor and the second sensor based on the first and second time measurements; and	determining a sensor time error based on a cross-correlation of the predicted time and the non-corrected time, wherein determining the sensor time error includes determining a degree to which the predicted time and the non-corrected time are correlated based on their respective correlated peaks.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of CAICEDO, Webb and Sanjeev teach following:
 	CAICEDO ( WO 2017108408 A1) teaches a method of synchronizing first and second sensor units of a sensor system, Further, where sensors in the sensor system are not properly synchronized, this can result in errors in higher-level information derived from their outputs, such errors in a people count. The present invention allows the outputs of the sensors to be synchronized, thereby ensuring that accurate information can be derived from those outputs. Further, Advantageously, the synchronization of the first aspect is entirely passive, in the sense that it is based entirely on measurements from the sensor units without requiring any special communications between the sensor units and the synchronization system outside of the normal operation of the sensor units. That is, the first aspect can be implemented without any additional signalling overhead to the sensors within the sensor system.

Webb (US 20120176159 A1) teaches systems and methods for precise event time measurement. High speed serializer and deserializer circuitry are combined with high speed logic elements, such as exclusive-OR (XOR) or exclusive-not-OR (XNOR) logic circuitry, to achieve a measurement precision based upon a bit period associated with the high speed circuitry rather than upon slower reference clock signals. In certain embodiments, the disclosed systems and methods generate digital signal patterns, serialize them, transmit them as a high speed bit stream, utilize an event occurrence signal and logic circuitry to produce a modified bit stream, deserialize the modified bit stream to produce a modified digital signal pattern, compare the modified signal pattern with a predicted signal pattern, and determine bit positions or bit periods at which events occur based upon this comparison. These bit positions can then be used to generate precise timestamps and related time information for detected events.

Sanjeev (US 10117308 B2) teaches embodiments relate to distributed fixtures that control an environment of a structure, and that are operative to associate information with an asset or a physical space. Further, Lighting control systems automate the operation of lighting within a building or residence based upon, for example, preset time schedules and/or occupancy and/or daylight sensing. Typically, lighting systems receive the sensor signals at a central lighting controller. Further, the lighting systems are advantageous because they typically reduce energy costs by automatically lowering light levels or turning off devices and appliances when not needed, and they can allow all devices in the system to be controlled from one location.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 the plurality of sensors are positioned in proximity to a pathway having a boundary or obstruction on at least one side of the pathway; and
	an energy manager communicating directly or indirectly with the plurality of sensors, the energy manager identifying a predicted time for traversing among the plurality of sensors based on at least one distance between pairs of sensors and an average velocity of the object to traverse among the plurality of sensors, the energy manager determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein the energy manager determines a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.


CAICEDO teaches a method of synchronizing first and second sensor units of a sensor system; but failed to teach one or more limitations, including, 
the plurality of sensors are positioned in proximity to a pathway having a boundary or obstruction on at least one side of the pathway; and
	an energy manager communicating directly or indirectly with the plurality of sensors, the energy manager identifying a predicted time for traversing among the plurality of sensors based on at least one distance between pairs of sensors and an average velocity of the object to traverse among the plurality of sensors, the energy manager determining a sensor time error for each sensor of the plurality of sensors by cross-correlating the plurality of time measurements with the predicted time, wherein the energy manager determines a degree to which the plurality of time measurements with the predicted time are correlated based on their respective correlated peaks.

Webb and Sanjeev alone or in combination failed to cure the deficiency of CAICEDO.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for time correction of motion sensors for building management systems. The method for sensor time correction is described. The system comprises multiple sensors and an energy manager communicating with the sensors. The sensors, distributed within a particular area, provide multiple time measurements in response to detecting an object traversing among the sensors in which the time measurements are associated with unsynchronized time. The energy manager identifies a predicted time for traversing among the sensors based on one or more distances between pairs of sensors and an average velocity of the object to traverse among the sensors. The energy manager determines a sensor time error for each sensor by cross-correlating the time measurements with the predicted time. Further, A building management system requires accurate timing data in order to determine occupancy within a room or an area within its managed facility. Unfortunately, the time clocks of one or more of its sensors may not be accurate, thus making the determination of occupancy difficult. Thus, the building management system may perform time correlation of the raw data received for its sensors and make the appropriate time adjustments. In this manner, the building management system may adjust the sensor timing data to compensate for the sensor time errors so that all sensor data are based on the same time base before determining occupancy of its managed facility.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645